An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Frank on July 21, 2022. Examiner suggested, and Applicant agreed to, certain clarifying amendments to claims 1, 10, and 20, as set forth below. Additionally, Examiner and Applicant compared the details of claim 11 and the language of the final portion of claim 20 with the amended details introduced in the reply filed 5/3/2022. It was generally agreed that those limitations were somewhat redundant in the context of the amended claims and Applicant agreed to cancel claim 11 and to remove the language from independent claim 20. Further, the amendment of the pending claims relative to the details of the withdrawn claims was discussed and Applicant agreed to amend certain of the previously withdrawn claims, as set forth below, to make the apparatus and method claims generally consistent such that the restriction requirement could be withdrawn and all claims could be allowed.
Claims 1 - 8, 10, 11, and 20 are allowable. In view of the amendments set forth below, Claims 12 - 19, previously withdrawn from consideration as a result of a restriction requirement, incorporate all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and II, as set forth in the Office action mailed on 9/22/2021, is hereby withdrawn and claims 12 - 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: 
Claim 1 was amended as follows:
1. A cellphone-based tool for measuring tissue oxygenation of a sample, the cellphone-based tool comprising:
a circuitry housing;
a light source case disposed on the circuitry housing;
a lens holder disposed on the circuitry housing; and
a light source disposed in the light source case and configured for emitting light on the sample;
a near-infrared (NIR) filter disposed on the circuit housing;
a cellphone disposed on the circuitry housing, the cellphone comprising a camera that is NIR sensitive,
the cellphone configured for receiving an image of the sample through the NIR filter, processing a pixel intensity of the image, and converting the pixel intensity into a plurality of hemoglobin concentration maps comprising a first hemoglobin concentration map based on oxygenated hemoglobin concentration, a second hemoglobin concentration map based on deoxygenated hemoglobin concentration, a third hemoglobin concentration map based on total hemoglobin concentration, and a fourth hemoglobin concentration map based on oxygen saturation,
the cellphone further configured for generating a tissue oxygenation map of the sample based on the plurality of hemoglobin concentration maps.
Claim 10 was amended as follows:
10. The cellphone-based tool according to claim 1, the cellphone-based tool configured for performing fluorescence imaging.
Claim 11 was cancelled.
Claim 12 was amended as follows:
12. A method of measuring tissue oxygenation of a sample using a cellphone-based [oxygenation] tool, the method comprising:
providing a circuitry housing comprising a light source case, a lens holder, and a near-infrared (NIR) filter disposed thereon, the light source case comprising a light source disposed therein;
connecting a cellphone to the circuitry housing, the cellphone comprising a camera that is NIR sensitive, the cellphone being connected to the circuitry housing such that the camera of the cellphone is aligned with the NIR filter;
emitting, by the light source, light on the sample [through a light source connected to the cellphone];
receiving, by the cellphone, an image through [a] the NIR filter [disposed on the cellphone];
processing, by the cellphone, a[n] pixel intensity based on the image;
converting, by the cellphone, the pixel intensity into a plurality of hemoglobin concentration maps comprising a first hemoglobin concentration map based on oxygenated hemoglobin concentration, a second hemoglobin concentration map based on deoxygenated hemoglobin concentration, a third hemoglobin concentration map based on total hemoglobin concentration, and a fourth hemoglobin concentration map based on oxygen saturation; 
[providing] generating, by the cellphone, a tissue oxygenation map of the sample based on the plurality of hemoglobin concentration maps; and
storing the tissue oxygenation map and the plurality of hemoglobin concentration maps on the cellphone.
Claim 13 was amended as follows:
13. The method according to claim 12, the emitting light [through a] by the light source [connected to the cellphone] comprising selecting a single wavelength mode or a multiple wavelength mode.
Claim 14 was amended as follows:
14. The method according to claim 13, the emitting light [through a] by the light source [connected to the cellphone] comprising outputting light at multiple wavelengths with or without multiplexing under the multiple wavelength mode.
Claim 15 was amended as follows:
15. The method according to claim 13, the emitting light [through a] by the light source [connected to the cellphone] comprising outputting a single wavelength continuously.
Claim 18 was amended as follows: 
18. The method according to claim [12] 16, the image comprising a video file, [and]
the video file being separated into calibration frames and data frames of each multiplexed wavelength of a plurality of multiplexed wavelengths, and
the positioning of the calibration paper comprising positioning the calibration paper such that it aligns with the calibration frames.
Claim 19 was amended as follows:
19. The method according to claim 13, further comprising comparing parameters or contrast of the stored tissue oxygenation map or plurality of hemoglobin concentration maps.
Claim 20 was amended as follows:
20. A cellphone-based tool for measuring tissue oxygenation of a sample, the cellphone-based tool comprising:
a circuitry housing;
a light emitting diode (LED) box disposed on the circuitry housing;
a plurality of LEDs disposed in the LED box and configured for emitting light on the sample;
a diffuser sheet or diffuser lens disposed on the LED box;
a lens holder disposed on the circuitry housing and configured to be movable with respect to the circuitry housing;
a near-infrared (NIR) filter disposed on the circuit housing; and
a cellphone disposed on the circuitry housing, the cellphone comprising a camera that is NIR sensitive,
the cellphone configured for receiving an image of the sample through the NIR filter, processing a pixel intensity of the image, and converting the pixel intensity into a plurality of hemoglobin concentration maps comprising a first hemoglobin concentration map based on oxygenated hemoglobin concentration, a second hemoglobin concentration map based on deoxygenated hemoglobin concentration, a third hemoglobin concentration map based on total hemoglobin concentration, and a fourth hemoglobin concentration map based on oxygen saturation,
the cellphone further configured for generating a tissue oxygenation map of the sample based on the plurality of hemoglobin concentration maps,
the circuitry housing comprising a first housing having the cellphone disposed thereon and a second housing connected to the first housing,
the cellphone-based tool further comprising: a handle disposed on the first housing; and an adjustable mount disposed between the first housing and the second housing, the adjustable mount comprising a horizontal adjuster and a vertical adjuster, and
each LED of the plurality of LEDs being a multi-wavelength LED capable of emitting light at multiple wavelengths[, and
the cellphone comprising a processor and a computer readable medium with instructions stored thereon that, when executed by the processor, acquire data from the NIR sensitive camera and store the data].
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791